TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2013



                                      NO. 03-13-00696-CV


 Texas Health and Human Services Commission and Kyle Janek, in his official capacity as
the Executive Commissioner of Texas Health and Human Services Commission, Appellants

                                                 v.

                              Texas Children’s Hospital, Appellee




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




The appellants have filed a motion to dismiss the appeal, and having reviewed the record, the

Court agrees that the appeal should be dismissed. Therefore, the Court grants the motion and

dismisses the appeal. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.